WRIT GRANTED AND MADE PEREMPTORY:
The trial court erred in denying Reliance Insurance Company of Illinois’ (Reliance) motion for summary judgment. Reliance’s policy insured certain specifically described vehicles owned by Hydraulic Well Control, Inc. At the time of the accident Dreyer was occupying a vehicle owned by Red Adair, Inc. There is no question of fact that under the circumstances Dreyer was not occupying a “covered auto”, and he is not a named or omnibus insured under the Reliance policy. The trial court is ORDERED to vacate and set aside its judgment denying Reliance’s motion for summary judgment, and IT IS ORDERED that the trial court grant Reliance Insurance Company of Illinois’ motion for summary judgment dismissing Reliance from the suit with prejudice.